Title: From George Washington to Crèvecoeur, 10 April 1789
From: Washington, George
To: Crèvecoeur, Michel-Guillaume St. Jean de



Sir,
Mount Vernon 10th April 1789.

I had the honor to receive, by the last post, your very polite letter; and must beg you to accept of my warmest acknowledgments for the felicitations and good wishes which were contained in it.
A combination of circumstances, and events, seems to have rendered my embarking again on the ocean of publick affairs, inevitable. How opposite this is to my own desires and inclinations,

I need not say; those who know me are, I trust, convinced of it. For the rectitude of my intentions I appeal to the Great Searcher of hearts—and if I know myself, I can declare, that no prospects however flattering—no personal advantage however great—no desire of fame however easily it might be acquired, could induce me to quit the private walks of life at my age and in my situation. But if, by any exertion, or services of mine, my Country can be benefitted, I shall feel more amply compensated for the sacrifices which I make, than I possibly could be by any other means.
I am very happy to find, by the translations which you was so polite, as to send me, that there is so essential a change in the political opinions of the French Nation. Indeed, the American Revolution, or the peculiar light of the age, seems to have opened the eyes of almost every nation in Europe; and a spirit of equal liberty appears fast to be gaining ground everywhere, which must afford peculiar satisfaction to every friend of mankind. I have the Honor to be, with very great esteem, Sir Yr most Obedt & most Hble Servt

Go: Washington

